


Exhibit 10.51

 

AMENDED AND RESTATED OPERATOR’S CONTRACT

 

This Operator’s Contract (“Agreement”) is made and entered into by and between
the Black Hawk County Gaming Association, an Iowa non-profit corporation (the
“BHCGA”) and IOC Black Hawk County, Inc., an Iowa Corporation (“IOC”) as of the
9th day of November, 2004.

 

WHEREAS, the BHCGA is an Iowa non-profit corporation with its principal place of
business in Black Hawk County, Iowa, which corporation intends to apply for a
license to be granted by the Iowa Racing and Gaming Commission (“IRGC”) for an
excursion gambling boat; and

 

WHEREAS, IOC wishes to enter into a contract with the BHCGA as the operator of
the excursion gambling boat pursuant to the rules and regulations of the IRGC.

 

NOW THEREFORE, for and in consideration of the mutual covenants herein
contained, it is agreed as follows:

 

1.                                         The parties intend to submit an
application to the IRGC (the “Application”) pursuant to which they will operate
a gambling excursion boat.

 

2.                                         This Agreement shall commence on the
date of its execution (the “Commencement Date”) and terminate on March 31, 2015,
unless terminated earlier pursuant to paragraph 11 below, provided, however,
that so long as IOC has substantially complied with this Agreement and the IRGC
rules and the parties’ gaming license is renewed and/or in effect, IOC is hereby
granted the right to renew this Contract for succeeding three year periods, the
last of which shall terminate on the last date for licensed gaming as approved
by Black Hawk County voters pursuant to Chapter 99F of the Code of Iowa. If the
IRGC denies the Application, this Contract will immediately terminate upon the
occurrence of such event.

 

3.                                         IOC as operator, shall be responsible
for the payment of the initial application fees, all annual licensing fees as
required by the IRGC, the payment of all premiums or any additional fees
required by the IRGC and all gaming taxes under the provisions of Iowa Code
Chapter 99F and its regulations and any amendments thereto, or any other
provisions of the Iowa code, all of which are required in order to maintain an
excursion boat gambling license.

 

4.                                         IOC agrees to provide all necessary
accounting and verification required by the IRGC to determine the adjusted gross
receipts in order to determine the gaming taxes as assessed pursuant to Iowa
Code Chapter 99F, and shall comply with all reasonable requests of the BHCGA
and/or the IRGC, or any other regulating body, to determine the extent of the
gaming tax, and further agrees to make any payments required in a timely
fashion.

 

5.                                      A. Upon issuance of a gaming license by
the IRGC, IOC will make a one time gift of $1,000,000 to The Waterloo
Development Corporation for a project to be approved by BHCGA, The Waterloo
Development Corporation and the City of Waterloo. In addition, IOC shall advance
to BHCGA a payment of $1,500,000 on the date of such issuance and advance an
additional payment of $1,500,000 on the anniversary date. Upon the commencement
of operations (and continuing for the term of this Agreement), IOC shall pay a
fee to the BHCGA equal to 4.1% of each week’s adjusted gross receipts (as
defined in Section 99F.1(1) of the Iowa Code), with IOC receiving a deduction
for payments advanced to BHCGA creditable at the rate of 50% of each weekly
payment until the advance has been retired. These weekly payments shall be made
by 12:00 Noon on Friday following the completion of each calendar week.

 

1

--------------------------------------------------------------------------------


 

B.                                     From said sums, the BHCGA shall be
responsible for all distributions required by Iowa Code Section 99F.5,
Subsection 1, all of its administrative costs (other than initial application
costs), the annual DCI investigation as required, all legal expenses, salaries,
and all related costs associated with the administration of its license.

 

C.                                     BHCGA will use its best efforts to
negotiate an exclusive gaming development agreement with the City of Waterloo.
If BHCGA is successful in negotiating a gaming development/dock site agreement
containing these terms which is otherwise acceptable to IOC, then IOC shall pay
to BHCGA an additional fee of 1.65% of each week’s adjusted gross receipts (as
defined in Section 99F.1(1) of the Iowa Code) continuing for the term of such
agreement, which fee shall include and be in lieu of any admission or docking
fee which might otherwise be charged the county or any city..

 

D.                                     IOC covenants and agrees to be
responsible for the payment of all regulatory charges as required by the IRGC.
IOC shall provide, at its expense, all necessary accounting and documentation to
establish to the reasonable satisfaction of the BHCGA, the City of Waterloo,
Black Hawk County, and the IRGC, computation of the fees set forth above. IOC
agrees to pay to the BHCGA and to account to the BHCGA as required to comply
with the IRGC’s rules and regulations.

 

E.                                      In the event the wagering tax charged by
the State of Iowa under 99F. 11 of the Code of Iowa is increased above its
current top bracket rate of 22% of the adjusted gross receipts, IOC shall be
entitled to a prorated credit against payments due under this contract equal to
the amount of such increased tax payable to the state.

 

F.                                       BHCGA hereby acknowledges and agrees
that it is quite possible that some or all of the approvals may not be obtained
and that IOC may determine in its sole and absolute discretion that it is not in
its best interest to seek or continue to seek approvals to develop the project
or to operate or continue to operate the project (an “IOC Termination Decision”)
BHCGA further agrees that upon receipt of written notice of an IOC Termination
Decision, this Contract shall terminate without any further obligation by either
party.

 

6.                                     IOC agrees to hold the BHCGA harmless and
to defend it from any and all claims arising out of IOC’s operation of its
gambling and excursion boat and any related activity of IOC as required by this
Agreement, city and county ordinances, or state or federal statutes, and all
regulations promulgated thereunder. IOC shall be responsible for the payment of
all legal expenses incurred by the BHCGA in defense of any such claim, and all
costs attributable thereto including payment of any settlements, damage awards
and interest thereon. IOC shall not be responsible for any acts or omissions of
the BHCGA and the indemnity shall not apply thereto.

 

7.                                     The BHCGA agrees with IOC that it will
not enter into any agreements with any operators, and will not make Application
to the IRGC for any operator, to operate gambling excursion boats within Black
Hawk County without first obtaining the written consent of IOC which may be
withheld by IOC for any reason in IOC’s sole and absolute discretion. In
addition, the BHCGA agrees to take all reasonable steps available to the BHCGA
to prevent any other operator or excursion boat gambling license holder from
conducting operations within Black Hawk County without the written prior
permission of IOC.

 

8.                                     It is agreed that this Agreement is
intended to comply with, and is subject to all the rules and regulations of the
IRGC, the ordinances of the City of Waterloo, and the laws of the State of Iowa
and

 

2

--------------------------------------------------------------------------------


 

of the United States of America. The terms of this Agreement are subject to
amendment to comply with any of said requirements or any changes in any laws or
regulations. In the event that any provisions of this

 

Agreement is determined to be invalid by a court of competent jurisdiction, the
remaining provisions of this Agreement shall remain in full force and effect.

 

9.                                    IOC agrees that it will provide, at its
expense, within the time requirements set forth by the regulations of the IRGC,
all necessary audits of financial transactions and conditions of the operations
conducted by IOC, as well as audits of the financial transactions and conditions
of IOC’s total operations as required by the rules and regulations of the IRGC.

 

10.                             IOC and the BHCGA do hereby agree and covenant
with each other to comply with the terms of Iowa Code Section 99F, all chapters
of the Iowa Code, the U.S. Federal Code, all City ordinances of the City of
Waterloo, and any and all regulations promulgated pursuant to any such law as
duly adopted. Both parties represent and covenant with each other that they will
cooperate with each other in order to achieve their mutual goals.

 

11.                             In the event either IOC or the BHCGA is deemed
by the other or the IRGC not to be in compliance with the terms of this
Agreement, the non-breaching party or the IRGC shall be entitled to specific
performance of the terms of this Agreement. Further, the parties agree that in
the event of any operational default, the defaulting party shall be required to
cure such default to the satisfaction of the IRGC. In the event said party does
not cure the default to the satisfaction of the IRGC, then the non-defaulting
party may, at its option, after obtaining written approval from the IRGC and
giving the other party thirty (30) days written notice and opportunity to cure,
declare this Agreement terminated. This Agreement may be terminated by the BHCGA
after given IOC thirty (30) days written notice and opportunity to cure, upon
the occurrence of any of the following events:

 

1.                                   Loss or suspension of more than thirty (30)
days of gaming, liquor or any governmental license required to operate a gaming
facility;

 

2.                                   Material breach of IOC’s obligations under
this Agreement;

 

3.                                   Absence of an operational gaming facility
by IOC in Waterloo for more than thirty (30) days in any twelve-month period;

 

If by reason of Force Majeure (as hereinafter defined) either party is unable to
carry out, either in whole or in part, its obligations herein contained, that
party shall not be deemed in default and its obligations shall be suspended so
long as such inability continues, provided that it shall use commercially
reasonable efforts to perform its obligations. “Force Majeure” shall mean acts
of God; winds; hurricanes; tornadoes; fires; epidemic; landslides; earthquakes;
floods; strikes; lockouts or other industrial disturbances; acts or public
enemies; acts, failures to act or orders of any kind of any governmental
authorities, acting in their regulatory or judicial capacity, which are
unrelated to the performance of IOC; insurrections; military action; war,
whether or not it is declared; sabotage; riots; civil disturbances; explosions;
or any cause or event, not reasonably within the control of either party, which
precludes that party from carrying out, in whole or in part, its obligations
under this Agreement. However, Force Majeure shall not excuse payment of IOC’s
obligations under paragraph 5.A for the first four weeks of such occurrence,
further, in the event that there is no operational gaming facilities by IOC in
Waterloo for more than six consecutive months at any time or a total of nine
months during the term of this Agreement, IOC’s obligations herein shall no
longer be excused.

 

3

--------------------------------------------------------------------------------


 

12.                              IOC agrees to provide the BHCGA financial
performance reports of IOC’s operations on a weekly basis.

 

13.                              This Agreement embodies the entire agreement
between the parties and may be amended or supplemented only by an instrument in
writing executed by the party against whom the enforcement is sought.

 

14.                              All representations, warranties and indemnities
set forth in this Agreement shall survive the execution hereof.

 

15.                              The Agreement may be executed in a number of
identical counterparts, and is so executed, each such counterpart is deemed an
original for all purposes, and all such counterparts hall collectively
constitute one agreement.

 

16.                              This Agreement binds the parties hereto and
inures to the benefit of their respective heirs, personal representatives,
successors or assigns.

 

17.                              In addition to the acts and deeds recited in
this Agreement and contemplated herein, the parties hereto shall execute any and
all additional agreements as may be necessary to consummate the transactions
contemplated by this Agreement and to fulfill the intentions of this agreement.

 

18.                              Time is of the essence of this Agreement and
each and every provision contained herein.

 

19.                              In the event a dispute arises between the
parties, hereto, each party shall be responsible for paying its own attorney’s
fees and court costs, if any, incurred in connection with such dispute.

 

20.                              If and in the event of a dispute arising
hereunder, venue is vested in the Iowa District Court for Black Hawk County, or
in any Federal District Court in Iowa which has jurisdiction. IOC acknowledges
that it has negotiated this Agreement in Black Hawk County, Iowa, and has made
numerous business contacts and entered into agreements relating to matters
sufficient to confer jurisdiction on the Iowa District Court in and for Black
Hawk County.

 

21.                              The parties hereto represent to each other that
each has the full right, power and authority to enter into this Agreement and to
fully perform its obligations. The persons executing this Agreement warrant and
represent that each has the authority to execute in the capacity stated and to
bind the parties hereto.

 

22.                              IOC shall not have the right to assign this
Agreement without the prior written consent of the IRGC and the BHCGA which may
be withheld by the BHCGA for any reason in the BHCGA’s sole and absolute
discretion.

 

23.                              If, and in the event, any provision of this
Agreement is determined to be invalid for any reason, it shall be severed and
all other provisions not determined invalid shall continue with full force and
effect.

 

4

--------------------------------------------------------------------------------


 

24.                              No failure by either party hereto, at any time,
to require the performance by the other of any terms of this Agreement, shall in
any way affect the right of either party to enforce such terms, nor shall any
waiver, by either party of any terms hereof be taken or held to be a waiver of
any other provisions of this Agreement. No waiver of any term or provision of
this Agreement shall be effective unless the same is in writing, signed by the
parties hereto.

 

25.                              This Agreement is entered into in the State of
Iowa and shall be construed in accordance therewith, and all of the rights and
obligations hereunder shall be determined in accordance with the laws of the
State of Iowa.

 

This Agreement is signed and entered into as of the day and year first above
written.

 

 

IOC BLACK HAWK COUNTY

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

 

 

 

BLACK HAWK COUNTY GAMING ASSOCIATION

 

 

 

 

 

By

/s/ [ILLEGIBLE]

 

 

5

--------------------------------------------------------------------------------
